IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 721
                                          :
REAPPOINTMENTS TO JUVENILE                : SUPREME COURT RULES
COURT PROCEDURAL RULES                    :
COMMITTEE                                 :
                                          :




                                       ORDER


PER CURIAM


         AND NOW, this 20th day of December, 2016, The Honorable R. Stephen Barrett,

Montgomery County, and the Honorable Jennifer R. Sletvold, Northampton County, are

hereby reappointed as members of the Juvenile Court Procedural Rules Committee for

a term of three years commencing February 1, 2017.